Citation Nr: 0402819	
Decision Date: 01/30/04    Archive Date: 02/05/04

DOCKET NO.  03-24 963	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to service connection for a prostate cancer, 
claimed as a residual of Agent Orange exposure in service.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

D. Havelka, Counsel








INTRODUCTION

The veteran's active military service extended from March 
1968 to November 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office in 
Oakland, California (RO).  

This appeal is remanded to the RO via the Appeals Management 
Center, in Washington, DC.  


REMAND

The veteran claims that he developed prostate cancer as a 
residual of exposure to Agent Orange during active military 
service.  VA regulations provide that, if a veteran was 
exposed to an herbicide agent during active service, 
presumptive service connection is warranted for prostate 
cancer if the requirements of 38 C.F.R. § 3.307(a)(6) (2003) 
are met.  38 C.F.R. § 3.309(e) (2003).

The governing law provides that a "veteran who, during 
active military, naval, or air service, served in the 
Republic of Vietnam during the period beginning on January 9, 
1962, and ending on May 7, 1975 shall be presumed to have 
been exposed during such service to an herbicide agent . . . 
unless there is affirmative evidence to establish that the 
veteran was not exposed to any such agent during that 
service."  38 U.S.C.A. § 1116(f) (West 2002).

VA regulations define that "service in the Republic of 
Vietnam includes service in the waters offshore and service 
in other locations if the conditions of service involved duty 
or visitation in the Republic of Vietnam."  38 C.F.R. 
§ 3.307 (a)(6)(iii) (2003)(emphasis added).

VA General Counsel held that service aboard a deep-water 
naval vessel in the waters off the shore of the Republic of 
Vietnam does not constitute service in the Republic of 
Vietnam without evidence showing actual visitation to the 
Republic of Vietnam.  VAOPGCPREC 27-97, 62 Fed. Reg. 63604 
(1997).  The Board is bound by the regulations of VA, 
instructions of the Secretary of VA, and the precedent 
opinions of the VA General Counsel.  38 U.S.C.A. § 7104(c) 
(West 2002). 

In the present case there is competent medical evidence 
showing that the veteran has a current diagnosis of prostate 
cancer.  This fact is not in dispute.  

Review of the veteran's discharge papers, DD 214, reveals 
that he served in the Navy aboard the USS DECATUR (DDG 31).  
His active military service was from March 1968 to November 
1969.  His DD 214 also reveals that he earned four awards 
during service:  Vietnam Service Medal with Bonze Star 
(counts as two awards of this medal); Republic of Vietnam 
Campaign Medal; and Armed Forces Expeditionary Medal (Korea).  

Information obtained by the RO from a Department of the Navy 
internet web site indicates that the USS DECATUR deployed to 
the Seventh Fleet in the Western Pacific from July 1968 to 
February 1969; this is the period of time that the veteran 
was stationed aboard the ship.  That the USS DECATUR served 
in the waters offshore the Republic of Vietnam during the 
period of time that the veteran served aboard is also not in 
dispute.  The evidence of the veteran being awarded the 
Vietnam Service Medal and the Republic of Vietnam Campaign 
Medal establish this.  However, there is a lack of supporting 
evidence showing that the USS DECATUR, or the veteran, 
involved duty or visitation in the Republic of Vietnam during 
the period of service in the waters offshore.  

To ensure that VA has met its duty to assist the claimant in 
developing the facts pertinent to the claim the case is 
remanded for the following actions:

1.  The RO should contact the veteran and 
request he submit any evidence which shows 
that, during his service aboard the USS 
DECATUR (DDG 31) in the waters offshore 
the Republic of Vietnam, he was involved 
in duty or visitation in the Republic of 
Vietnam.  That is, any evidence showing 
that, during his deployments aboard the 
USS DECATUR, the ship entered port in the 
Republic of Vietnam or that the veteran 
went ashore in the Republic of Vietnam.  
Inform him that such evidence may be, but 
is not limited to, copies of photos, 
cruise book entries, or official documents 
he may have in his possession.

2.  The RO should request a complete copy 
of the veteran's Service Personnel 
Records from the National Personnel 
Records Center (NPRC), Service Department 
or other official records depository as 
deemed appropriate.  

3.  The RO should contact the Department 
of the Navy and request that they provide 
information related to the deployment of 
the USS DECATUR (DDG 31) to the Seventh 
Fleet from July 1968 to February 1969.  
Specifically, the RO should request that 
the Navy confirm if the ship made any 
port call in the Republic of Vietnam 
during this period of time.  

4.  The claims file must be reviewed to 
ensure that any notification and 
development action required by the VCAA 
is completed.  In particular, the 
notification requirements and development 
procedures set forth at 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 must be fully 
complied with and satisfied.

5.  The RO should readjudicate the claim 
in light of the evidence received.  If any 
benefit is denied, a supplemental 
statement of the case should be issued and 
the veteran, and his representative should 
be afforded an opportunity to respond.  
Thereafter, the case should be returned to 
the Board for appellate review.  

No action is required by the veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

FINALLY, THE BOARD NOTES THAT THE VETERAN HAS BEEN DIAGNOSED 
WITH A TERMINAL DISEASE.  Hence, this claim must be afforded 
expeditious treatment by the RO.  See The Veterans' Benefits 
Improvements Act of 1994, Pub. L. No. 103-446, § 302, 108 
Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West Supp. 2002) 
(Historical and Statutory Notes); see M21-1, Part IV, paras. 
8.44-8.45 and 38.02-38.03.



	                  
_________________________________________________
	JOY A. MCDONALD 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


